VOID AFTER 5:00 P.M., NEW YORK CITY
TIME, ON MAY 22, 2007
(UNLESS EXTENDED PURSUANT TO SECTION 2 HEREOF)

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.

Right to Purchase 215,550 Shares of 
Common Stock, par value $0.001 per share

Date: May 22, 2002

MERLIN SOFTWARE TECHNOLOGIES INTERNATIONAL, INC.
EXCHANGE WARRANT

THIS CERTIFIES THAT, for value received, SDS MERCHANT FUND, L.P., a Delaware
limited partnership, or its registered assigns, is entitled to purchase from
Merlin Software Technologies International, Inc., a corporation organized under
the laws of the State of Nevada (the "Company"), at any time or from time to
time during the period specified in Section 2 hereof 215,550 fully paid and
nonassessable shares of the Company's common stock, par value $0.001 per share
(the "Common Stock"), at an exercise price per share (the "Exercise Price")
equal to $0.75. The shares of Common Stock purchasable hereunder (the "Warrant
Shares") and the Exercise Price are subject to adjustment as provided in Section
4 hereof. The term "Warrant" and all references thereto, as used throughout this
instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented. This Warrant is
being issued by the Company along with similar warrants designated as Exchange
Warrants and other warrants designated as Series B Warrants (the "Other
Warrants" and, together with this Warrant, the "Warrants") pursuant to that
certain Securities Purchase Agreement, dated as of May 22, 2002, by and among
the Company and the other signatories thereto (the "Securities Purchase
Agreement").

This Warrant is subject to the following terms, provisions and conditions:

1. Manner of Exercise; Issuance of Certificates; Payment for Shares. Subject to
the provisions hereof, including, without limitation, the limitations contained
in Section 8 hereof, this Warrant may be exercised by the holder hereof, in
whole or in part, by the surrender of this Warrant, together with a completed
exercise agreement in the form attached hereto (the "Exercise Agreement"), to
the Company during normal business hours on any business day at the Company's
principal executive offices (or such other office or agency of the Company as it
may designate by written notice to the holder hereof), and upon (i) payment to
the Company in cash, by certified or official bank check or by wire transfer for
the account of the Company, of the Exercise Price for the Warrant Shares
specified in the Exercise Agreement or (ii) if the holder is effectuating a
Cashless Exercise (as defined in Section 12(c) hereof) pursuant to Section 12(c)
hereof, delivery to the Company of a written notice of an election to effect a
Cashless Exercise for the Warrant Shares specified in the Exercise Agreement.
The Warrant Shares so purchased shall be deemed to be issued to the holder
hereof or such holder's designee, as the record owner of such shares, as of the
close of business on the date on which this Warrant shall have been surrendered,
the completed Exercise Agreement shall have been delivered, and payment shall
have been made for such shares as set forth above or, if such date is not a
business date, on the next succeeding business date. The Warrant Shares so
purchased, representing the aggregate number of shares specified in the Exercise
Agreement, shall be delivered to the holder hereof within a reasonable time, not
exceeding two business days, after this Warrant shall have been so exercised
(the "Delivery Period"). If the Company's transfer agent is participating in the
Depository Trust Company ("DTC") Fast Automated Securities Transfer program, and
so long as the certificates therefor do not bear a legend and the holder is not
obligated to return such certificate for the placement of a legend thereon, the
Company shall cause its transfer agent to electronically transmit the Warrant
Shares so purchased to the holder by crediting the account of the holder or its
nominee with DTC through its Deposit Withdrawal Agent Commission system ("DTC
Transfer"). If the aforementioned conditions to a DTC Transfer are not
satisfied, the Company shall deliver to the holder physical certificates
representing the Warrant Shares so purchased. Further, the holder may instruct
the Company to deliver to the holder physical certificates representing the
Warrant Shares so purchased in lieu of delivering such shares by way of DTC
Transfer. Any certificates so delivered shall be in such denominations as may be
reasonably requested by the holder hereof, shall be registered in the name of
such holder or such other name as shall be designated by such holder and,
following the date on which the Warrant Shares have been registered under the
Securities Act pursuant to that certain Registration Rights Agreement, dated as
of May 22, 2002, by and between the Company and the other signatories thereto
(the "Registration Rights Agreement") or otherwise may be sold by the holder
pursuant to Rule 144 promulgated under the Securities Act (or a successor rule),
shall not bear any restrictive legend. If this Warrant shall have been exercised
only in part, then the Company shall, at its expense, at the time of delivery of
such certificates, deliver to the holder a new Warrant representing the number
of shares with respect to which this Warrant shall not then have been exercised.

If, at any time, a holder of this Warrant submits this Warrant, an Exercise
Agreement and payment to the Company of the Exercise Price for each of the
Warrant Shares specified in the Exercise Agreement (including pursuant to a
Cashless Exercise), and the Company fails for any reason (other than the reasons
contemplated by Sections 8(f) and (g) hereof) to deliver, on or prior to the
fourth business day following the expiration of the Delivery Period for such
exercise, the number of shares of Common Stock to which the holder is entitled
upon such exercise (an "Exercise Default"), then the Company shall pay to the
holder payments ("Exercise Default Payments") for an Exercise Default in the
amount of (a) (N/365), multiplied by (b) the amount by which the Market Price
(as defined herein) on the date the Exercise Agreement giving rise to the
Exercise Default is transmitted in accordance with this Section 1 (the "Exercise
Default Date") exceeds the Exercise Price in respect of such Warrant Shares,
multiplied by (c) the number of shares of Common Stock the Company failed to so
deliver in such Exercise Default, multiplied by (d) .24, where N = the number of
days from the Exercise Default Date to the date that the Company effects the
full exercise of this Warrant which gave rise to the Exercise Default. The
accrued Exercise Default Payment for each calendar month shall be paid in cash
or shall be convertible into Common Stock, at the holder's option, as follows:

(a) In the event holder elects to take such payment in cash, cash payment shall
be made to holder by the fifth day of the month following the month in which it
has accrued; and

(b) In the event holder elects to take such payment in Common Stock, the holder
may convert such payment amount into Common Stock (in accordance with the terms
contained in Article III of the Series B-1 Notes and Series B-2 Notes (each as
defined in the Securities Purchase Agreement) (the "Notes") issued pursuant to
the Securities Purchase Agreement) at the lower of the Exercise Price or the
Market Price (as in effect at the time of conversion) at any time after the
fifth day of the month following the month in which it has accrued.

Nothing herein shall limit the holder's right to pursue actual damages for the
Company's failure to maintain a sufficient number of authorized shares of Common
Stock as required pursuant to the terms of Section 3(b) hereof or to otherwise
issue shares of Common Stock upon exercise of this Warrant in accordance with
the terms hereof, and the holder shall have the right to pursue all remedies
available at law or in equity (including a decree of specific performance and/or
injunctive relief).

"Market Price," as of any date, (i) means the volume weighted average price for
the Common Stock as reported on the OTC Bulletin Board (the "Bulletin Board") by
Bloomberg Financial Markets ("Bloomberg") or other nationally recognized
reporting service, at the option of the holder hereof, for the ten consecutive
trading days immediately preceding such date, or (ii) if the Bulletin Board is
not the principal trading market for the shares of Common Stock, the average of
the reported bid prices reported by Bloomberg or such other nationally
recognized reporting service on the principal trading market for the Common
Stock during the same period, or, if there is no bid price for such period, the
last sales price reported by Bloomberg or such service for such period, or (iii)
if the foregoing do not apply, the last bid price of such security in the
over-the-counter market on the pink sheets for such security as reported by
Bloomberg or such service, or if no bid price is so reported for such security,
the last sale price of such security as reported by Bloomberg or such service,
or (iv) if market value cannot be calculated as of such date on any of the
foregoing bases, the Market Price shall be the average fair market value as
reasonably determined by an investment banking firm selected by the Company and
reasonably acceptable to the holder, with the costs of the appraisal to be borne
by the Company. The manner of determining the Market Price of the Common Stock
set forth in the foregoing definition shall apply with respect to any other
security in respect of which a determination as to market value must be made
hereunder. For purposes of this Section 1, "trading day" means any day on which
principal United States securities exchange or trading market where the Common
Stock is then listed or traded, is open for trading.

2. Period of Exercise. This Warrant is immediately exercisable, at any time or
from time to time on or after the date of initial issuance of this Warrant (the
"Issue Date") and before 5:00 p.m., New York City time, on August 18, 2007 (the
"Exercise Period"). The Exercise Period shall automatically be extended by one
(1) day for each day on which the Company does not have a number of shares of
Common Stock reserved for issuance upon exercise hereof at least equal to the
number of shares of Common Stock issuable upon exercise hereof, or otherwise
fails to deliver shares of Common Stock in the names set forth in Section 1
hereof upon exercise hereof, or the Warrant Shares are not then otherwise
registered for resale pursuant to the terms of the Registration Rights
Agreement.

3. Certain Agreements of the Company. The Company hereby covenants and agrees as
follows:

(a) Shares to be Fully Paid. All Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, claims and encumbrances.

(b) Reservation of Shares. During the Exercise Period, the Company shall at all
times have authorized, and reserved for the purpose of issuance upon exercise of
this Warrant, a sufficient number of shares of Common Stock to provide for the
exercise in full of this Warrant (without giving effect to the limitations on
exercise set forth in Section 8(g) hereof).

(c) Listing. The Company shall promptly secure the listing of the shares of
Common Stock issuable upon exercise of this Warrant upon each national
securities exchange or automated or electronic quotation system, if any, upon
which shares of Common Stock are then listed or become listed (subject to
official notice of issuance upon exercise of this Warrant) and shall maintain,
so long as any other shares of Common Stock shall be so listed, such listing of
all shares of Common Stock from time to time issuable upon the exercise of this
Warrant; and the Company shall so list on each national securities exchange or
automated or electronic quotation system, as the case may be, and shall maintain
such listing of, any other shares of capital stock of the Company issuable upon
the exercise of this Warrant if and so long as any shares of the same class
shall be listed on such national securities exchange or automated or electronic
quotation system.

(d) Certain Actions Prohibited. The Company will not, by amendment of its
charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the holder of this
Warrant in order to protect the economic benefit inuring to the holder hereof
and the exercise privilege of the holder of this Warrant against dilution or
other impairment, consistent with the tenor and purpose of this Warrant. Without
limiting the generality of the foregoing, the Company (i) will not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, and (ii) will take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant.

(e) Successors and Assigns. This Warrant will be binding upon any entity
succeeding to the Company by merger, consolidation, or acquisition of all or
substantially all of the Company's assets.

(f) Blue Sky Laws. The Company shall, on or before the date of issuance of any
Warrant Shares, take such actions as the Company shall reasonably determine are
necessary to qualify the Warrant Shares for, or obtain exemption for the Warrant
Shares for, sale to the holder of this Warrant upon the exercise hereof under
applicable securities or "blue sky" laws of the states of the United States, and
shall provide evidence of any such action so taken to the holder of this Warrant
prior to such date; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(f), (ii) subject itself to general taxation in any such
jurisdiction or (iii) file a general consent to service of process in any such
jurisdiction.

4. Antidilution Provisions. During the Exercise Period, the Exercise Price and
the number of Warrant Shares issuable hereunder shall be subject to adjustment
from time to time as provided in this Section 4.

In the event that any adjustment of the Exercise Price as required herein
results in a fraction of a cent, such Exercise Price shall be rounded up or down
to the nearest cent.

(a) Subdivision or Combination of Common Stock. If the Company, at any time
during the Exercise Period, subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) its shares of
Common Stock into a greater number of shares, then, after the date of record for
effecting such subdivision, the Exercise Price in effect immediately prior to
such subdivision will be proportionately reduced. If the Company, at any time
during the Exercise Period, combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) its shares of Common Stock into a
smaller number of shares, then, after the date of record for effecting such
combination, the Exercise Price in effect immediately prior to such combination
will be proportionately increased.

(b) Adjustment in Number of Shares. Upon each adjustment of the Exercise Price
pursuant to the provisions of Section 4(a), the number of shares of Common Stock
issuable upon exercise of this Warrant at each such Exercise Price shall be
adjusted by multiplying a number equal to the Exercise Price in effect
immediately prior to such adjustment by the number of shares of Common Stock
issuable upon exercise of this Warrant at such Exercise Price immediately prior
to such adjustment and dividing the product so obtained by the adjusted Exercise
Price.

(c) Distribution of Assets. In case the Company shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a partial liquidating dividend, stock repurchase by way of
return of capital or otherwise (including any dividend or distribution to the
Company's shareholders of cash or shares (or rights to acquire shares) of
capital stock of a subsidiary) (a "Distribution"), at any time during the
Exercise Period, then the holder hereof shall be entitled upon exercise of this
Warrant for the purchase of any or all of the shares of Common Stock subject
hereto, to receive the amount of such assets (or rights) which would have been
payable to the holder had such holder been the holder of such shares of Common
Stock on the record date for the determination of shareholders entitled to such
Distribution. If the Company distributes rights, warrants, options or any other
form of convertible securities and the right to exercise or convert such
securities would expire in accordance with their terms prior to the expiration
of the Exercise Period, then the terms of such securities shall provide that
such exercise or convertibility right shall remain in effect until 30 days after
the date the holder hereof receives such securities pursuant to the exercise
hereof.

(d) Dilutive Issuance. The provisions set forth within this Section 4(d) shall
apply only so long as any of the Notes remain outstanding.

(i) Except as otherwise provided in Section 4(a) hereof, if and whenever during
any period after 120 days from the Issue Date the Company issues or sells, or in
accordance with Section 4(d)(ii) hereof is deemed to have issued or sold, any
shares of Common Stock for no consideration or for a consideration per share
less than the Exercise Price in effect at the time of such issuance (a "Dilutive
Issuance"), then effective immediately upon the Dilutive Issuance, the Exercise
Price will be adjusted to equal an exercise price equal to one and one-half
(1.5) multiplied by the per share price at which such shares were issued, sold
or deemed to have been issued or sold in such Dilutive Issuance. Notwithstanding
the foregoing, no adjustment shall be made pursuant to this Section 4 if such
adjustment would result in an increase in the Exercise Price.

(ii) Effect on Exercise Price of Certain Events

. For purposes of determining the adjusted Exercise Price under Section 4(d)(i)
hereof, the following will be applicable:



(A) Issuance of Rights or Options. If the Company in any manner issues or grants
any warrants, rights or options, whether or not immediately exercisable, to
subscribe for or to purchase Common Stock or other securities exercisable,
convertible into or exchangeable for Common Stock ("Convertible Securities")
(such warrants, rights and options to purchase Common Stock or Convertible
Securities are hereinafter referred to as "Options") and the price per share for
which Common Stock is issuable upon the exercise of such Options (and the price
of any conversion of Convertible Securities, if applicable) is less than the
Exercise Price in effect on the Measurement Date (as defined herein) of such
securities ("Below Exercise Price Options"), then the maximum total number of
shares of Common Stock issuable upon the exercise of all such Below Exercise
Price Options (assuming full exercise, conversion or exchange of Convertible
Securities, if applicable) will, as of the date of the issuance or grant of such
Below Exercise Price Options, be deemed to be outstanding and to have been
issued and sold by the Company for such price per share. For purposes of the
preceding sentence, the "price per share for which Common Stock is issuable upon
the exercise of such Below Exercise Price Options" is determined by dividing (i)
the total amount, if any, received or receivable by the Company as consideration
for the issuance or granting of all such Below Exercise Price Options, plus the
minimum aggregate amount of additional consideration, if any, payable to the
Company upon the exercise of all such Below Exercise Price Options, plus, in the
case of Convertible Securities issuable upon the exercise of such Below Exercise
Price Options, the minimum aggregate amount of additional consideration payable
upon the exercise, conversion or exchange thereof (determined in accordance with
the calculation method set forth in Section 4(d)(ii)(B)(2) below) at the time
such Convertible Securities first become exercisable, convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise of all such Below Exercise Price Options (assuming
full conversion of Convertible Securities, if applicable). No further adjustment
to the Exercise Price will be made upon the actual issuance of such Common Stock
upon the exercise of such Below Exercise Price Options or upon the exercise,
conversion or exchange of Convertible Securities issuable upon exercise of such
Below Exercise Price Options. "Measurement Date" means for purposes of any
issuances of securities, the date of such issuance.

(B)Issuance of Convertible Securities.

(1) If the Company in any manner issues or sells any Convertible Securities,
which Convertible Securities do not have a fluctuating conversion or exercise
price or exchange ratio, whether or not immediately convertible (other than
where the same are issuable upon the exercise of Options) and the price per
share for which Common Stock is issuable upon such exercise, conversion or
exchange (as determined pursuant to Section 4(d)(ii)(B)(2) hereof if applicable)
is less than the Exercise Price in effect on the Measurement Date, then the
maximum total number of shares of Common Stock issuable upon the exercise,
conversion or exchange of all such Convertible Securities will, as of the date
of the issuance of such Convertible Securities, be deemed to be outstanding and
to have been issued and sold by the Company for such price per share. For the
purposes of the preceding sentence, the "price per share for which Common Stock
is issuable upon such exercise, conversion or exchange" is determined by
dividing (i) the total amount, if any, received or receivable by the Company as
consideration for the issuance or sale of all such Convertible Securities, plus
the minimum aggregate amount of additional consideration, if any, payable to the
Company upon the exercise, conversion or exchange thereof at the time such
Convertible Securities first become exercisable, convertible or exchangeable, by
(ii) the maximum total number of shares of Common Stock issuable upon the
exercise, conversion or exchange of all such Convertible Securities. No further
adjustment to the Exercise Price will be made upon the actual issuance of such
Common Stock upon exercise, conversion or exchange of such Convertible
Securities.

(2) If the Company in any manner issues or sells any Convertible Securities with
a fluctuating conversion or exercise price or exchange ratio (a "Variable Rate
Convertible Security"), then the "price per share for which Common Stock is
issuable upon such exercise, conversion or exchange" for purposes of the
calculation contemplated by Section 4(d)(ii)(B)(1) hereof shall be deemed to be
the lowest price per share which would be applicable (assuming all holding
period and other conditions to any discounts contained in such Variable Rate
Convertible Security have been satisfied) if the Exercise Price on the
Measurement Date of such Variable Rate Convertible Security was 75% of the
Exercise Price on such date (the "Assumed Variable Market Price"). Further, if
the Exercise Price at any time or times thereafter is less than or equal to the
Assumed Variable Market Price last used for making any adjustment under this
Section 4(d) with respect to any Variable Rate Convertible Security, the
Exercise Price in effect at such time shall be readjusted to equal the Exercise
Price which would have resulted if the Assumed Variable Market Price at the time
of issuance of the Variable Rate Convertible Security had been 75% of the Daily
Market Price (as defined herein) existing at the time of the adjustment required
by this sentence.

(3) Change in Option Price or Conversion Rate. If there is a change at any time
in (a) the amount of additional consideration payable to the Company upon the
exercise of any Options; (b) the amount of additional consideration, if any,
payable to the Company upon the exercise, conversion or exchange of any
Convertible Securities; or (c) the rate at which any Convertible Securities are
convertible into or exchangeable for Common Stock (in each such case, other than
under or by reason of provisions designed to protect against dilution and except
when an adjustment is made pursuant to Section 4(d)(ii)(B)(2) above), the
Exercise Price in effect at the time of such change will be readjusted to the
Exercise Price which would have been in effect at such time had such Options or
Convertible Securities still outstanding provided for such changed additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.

(4) Calculation of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued, granted or sold for cash, the consideration
received therefor will be the amount received by the Company therefor, after
deduction of all underwriting discounts or allowances in connection with such
issuance, grant or sale. In case any Common Stock, Options or Convertible
Securities are issued or sold for a consideration part or all of which shall be
other than cash, including in the case of a strategic or similar arrangement in
which the other entity will provide services to the Company, purchase services
from the Company or otherwise provide intangible consideration to the Company,
the amount of the consideration other than cash received by the Company
(including the net present value of the consideration expected by the Company
for the provided or purchased services) will be the fair market value of such
consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Company will be the Daily
Market Price with respect to such securities thereof as of the date of receipt.
In case any Common Stock, Options or Convertible Securities are issued in
connection with any merger or consolidation in which the Company is the
surviving corporation, the amount of consideration therefor will be deemed to be
the fair market value of such portion of the net assets and business of the
non-surviving corporation as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be. Notwithstanding anything else herein
to the contrary, if Common Stock, Options or Convertible Securities are issued,
granted or sold in conjunction with each other as part of a single transaction
or in a series of related transactions, any Holder of the Notes may elect to
determine the amount of consideration deemed to be received by the Company
therefor by deducting the fair value of any type of securities (the "Disregarded
Securities") issued, granted or sold in such transaction or series of
transactions. If the Holder makes an election pursuant to the immediately
preceding sentence, no adjustment to the Exercise Price shall be made pursuant
to this Section 4(d) for the issuance of the Disregarded Securities or upon any
conversion or exercise thereof. For example, if the Company were to issue
convertible notes having a face value of $1,000,000 and warrants to purchase
shares of Common Stock at an exercise price equal to the market price of the
Common Stock on the date of issuance of such warrants in exchange for $1,000,000
of consideration, the fair value of the warrants would be subtracted from the
$1,000,000 of consideration received by the Company for the purposes of
determining whether the shares of Common Stock issuable upon conversion of the
convertible notes shall be deemed to be issued at a price per share below market
price and, if so, for purposes of determining any adjustment to the Exercise
Price hereunder as a result of the issuance of the Convertible Securities. The
Company shall calculate, using standard commercial valuation methods appropriate
for valuing such assets, the fair market value of any consideration other than
cash or securities; provided, however, that if the Holder hereof does not agree
to such fair market value calculation within three business days after receipt
thereof from the Company, then such fair market value will be determined in good
faith by an investment banker or other appropriate expert of national reputation
selected by the Company and reasonably acceptable to the Majority Holders, with
the costs of such appraisal to be borne by the Company.

(e) Exceptions to Adjustment of Exercise Price. Notwithstanding any other
provision of this Section 4, no adjustment to the Exercise Price will be made
(i) upon the grant or exercise of any Convertible Securities or issuance of
stock to employees, directors or consultants of the Company which may hereafter
be granted to, issued to, or exercised by any employee, director or consultant
under any stock option or similar benefit plan or arrangement of the Company now
existing or to be implemented in the future, so long as (A) the issuance of such
stock or Convertible Securities is approved by a majority of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose and (B) the exercise price
or conversion price for such Convertible Securities, or issue price for such
stock, is no less than the greater of (1) 85% of the Daily Market Price in
effect on the date of such issuance or grant or (2) 85% of the Exercise Price in
effect on the date of such issuance or grant, and (C) the aggregate of all
issuances or grants of any stock or Convertible Securities to employees,
directors or consultants of the Company (excluding such number of shares of
Common Stock issued to Robert Heller and Gary Heller prior to August 1, 2000,
which total, for the purposes of this Section 4(e)(ii)(C), shall not exceed in
any event 6,000,000 shares of Common Stock) does not exceed 17% of the Issuance
Cap, or (ii) upon conversion of the Notes or exercise of the Warrants.

The term "Issuance Cap," when used in this Section 4, shall mean the aggregate
of the outstanding Common Stock plus all shares of Common Stock issuable upon
conversion of any debt securities or preferred shares of the Company, whether
existing now or hereafter issued or granted, plus all shares of Common Stock
issuable pursuant to the exercise of any warrants or options of the Company,
whether existing now or hereafter issued or granted, which shares of Common
Stock which are issuable upon conversion or exercise are issued or granted at a
price that is no greater than 125% of the Daily Market Price, all as of the
Measurement Date.

"Daily Market Price" means, as of any date of determination, the daily volume
weighted average sale price for the Common Stock, for the trading day
immediately preceding such date of determination (subject to equitable
adjustment for any stock splits, stock dividends, reclassifications or similar
events during such trading day and further shall be subject to adjustment as
provided herein) on the principal United States securities exchange or trading
market where the Common Stock is listed or traded as reported by Bloomberg, or
if the foregoing does not apply, the last reported sale price of such security
in the Bulletin Board for such security as reported by Bloomberg, or, if no sale
price is reported for such security by Bloomberg, the average of the bid prices
of any market makers for such security as reported in the "pink sheets" by the
Pink Sheets LLC, in each case for such date or, if such date was not a trading
date for such security, on the next preceding date which was a trading date. For
the avoidance of doubt, the trading day immediately preceding any Conversion
Date is the last calendar day that is a trading day and which is immediately
preceding the Conversion Date. If the Daily Market Price cannot be calculated
for such security as of either of such dates on any of the foregoing bases, the
Daily Market Price of such security on such date shall be the fair market value
as reasonably determined by an investment banking firm selected by the
Corporation and reasonably acceptable to the Majority Holders, with the costs of
such appraisal to be borne by the Corporation.

(f) Notice of Adjustment. Upon the occurrence of any event which requires any
adjustment of the Exercise Price, then, and in each such case, the Company shall
give notice thereof to the holder hereof, which notice shall state the Exercise
Price resulting from such adjustment and the increase or decrease in the number
of Warrant Shares purchasable at such price upon exercise, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. Such calculation shall be certified by the chief financial
officer of the Company.

(g) No Fractional Shares. No fractional shares of Common Stock are to be issued
upon the exercise of this Warrant, but the Company shall pay a cash adjustment
in respect of any fractional share which would otherwise be issuable in an
amount equal to the same fraction of the Market Price of a share of Common Stock
on the date of such exercise.

(h) Other Notices. In case at any time:

(i) the Company shall declare any dividend upon the Common Stock payable in
shares of stock of any class or make any other distribution (other than
dividends or distributions payable in cash out of retained earnings consistent
with the Company's past practices with respect to declaring dividends and making
distributions) to the holders of the Common Stock; 

(ii) the Company shall offer for subscription pro rata to the holders of the
Common Stock any additional shares of stock of any class or other rights;

(iii) there shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all or substantially all of its assets to, another
corporation or entity; or

(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

then, in each such case, the Company shall give to the holder of this Warrant
(a) notice of the date or estimated date on which the books of the Company shall
close or a record shall be taken for determining the holders of Common Stock
entitled to receive any such dividend, distribution, or subscription rights or
for determining the holders of Common Stock entitled to vote in respect of any
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up and (b) in the case of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up, notice of the date (or, if not then known, a reasonable estimate
thereof by the Company) when the same shall take place. Such notice shall also
specify the date on which the holders of Common Stock shall be entitled to
receive such dividend, distribution, or subscription rights or to exchange their
Common Stock for stock or other securities or property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation, or winding-up, as the case may be. Such notice shall be given at
least thirty (30) days prior to the record date or the date on which the
Company's books are closed in respect thereto. Failure to give any such notice
or any defect therein shall not affect the validity of the proceedings referred
to in clauses (i), (ii), (iii) and (iv) above. Notwithstanding the foregoing,
the Company shall publicly disclose the substance of any notice delivered
hereunder prior to delivery of such notice to the holder hereof.

(i) Certain Events. If, at any time during the Exercise Period, any event occurs
of the type contemplated by the adjustment provisions of this Section 4 but not
expressly provided for by such provisions, the Company will give notice of such
event as provided in Section 4(f) hereof, and the Company's Board of Directors
will make an appropriate adjustment in the Exercise Price and the number of
shares of Common Stock acquirable upon exercise of this Warrant at each such
Exercise Price so that the rights of the holder shall be neither enhanced nor
diminished by such event.

7. Issue Tax. The issuance of certificates for Warrant Shares upon the exercise
of this Warrant shall be made without charge to the holder of this Warrant or
such shares for any issuance tax or other costs in respect thereof, provided
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of any certificate
in a name other than the holder of this Warrant.

8. No Rights or Liabilities as a Shareholder. This Warrant shall not entitle the
holder hereof to any voting rights or other rights as a shareholder of the
Company. No provision of this Warrant, in the absence of affirmative action by
the holder hereof to purchase Warrant Shares, and no mere enumeration herein of
the rights or privileges of the holder hereof, shall give rise to any liability
of such holder for the Exercise Price or as a shareholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.

9. Transfer, Exchange, Redemption and Replacement of Warrant.

(a) Restriction on Transfer. This Warrant and the rights granted to the holder
hereof are transferable, in whole or in part, upon surrender of this Warrant,
together with a properly executed assignment in the form attached hereto, at the
office or agency of the Company referred to in Section 7(e) below, provided,
however, that any transfer or assignment shall be subject to the conditions set
forth in Sections 7(f) and (g) hereof and to the provisions of Sections 2(f) and
2(g) of the Securities Purchase Agreement. Each transferee of this Warrant or
any portion thereof shall be bound by the selling restrictions set forth in
Section 4(n) of the Securities Purchase Agreement, which Section is incorporated
herein by reference. Until due presentment for registration of transfer on the
books of the Company, the Company may treat the registered holder hereof as the
owner and holder hereof for all purposes, and the Company shall not be affected
by any notice to the contrary. Notwithstanding anything to the contrary
contained herein, the registration rights described in Section 8 hereof are
assignable only in accordance with the provisions of the Registration Rights
Agreement.

(b) Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the holder hereof at the office or
agency of the Company referred to in Section 7(e) below, for new Warrants of
like tenor of different denominations representing in the aggregate the right to
purchase the number of shares of Common Stock which may be purchased hereunder,
each of such new Warrants to represent the right to purchase such number of
shares (at the Exercise Price therefor) as shall be designated by the holder
hereof at the time of such surrender.

(c) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver, in lieu thereof,
a new Warrant of like tenor.

(d) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange, or replacement as provided in this
Section 7, this Warrant shall be promptly canceled by the Company. The Company
shall pay all taxes (other than securities transfer taxes) and all other
expenses (other than legal expenses, if any, incurred by the holder of this
Warrant or transferees) and charges payable in connection with the preparation,
execution, and delivery of Warrants pursuant to this Section 7. The Company
shall indemnify and reimburse the holder of this Warrant for all losses and
damages arising as a result of or related to any breach of the terms of this
Warrant, including costs and expenses (including legal fees) incurred by such
holder in connection with the enforcement of its rights hereunder.

(e) Warrant Register. The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.

(f) Transfer or Exchange Without Registration. If, at the time of the surrender
of this Warrant in connection with any transfer or exchange of this Warrant,
this Warrant (or, in the case of any exercise, the Warrant Shares issuable
hereunder) shall not be registered under the Securities Act and under applicable
state securities or blue sky laws, the Company may require, as a condition of
allowing such transfer or exchange, (i) that the holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that such transfer or exchange
may be made without registration under the Securities Act and under applicable
state securities or blue sky laws (the cost of which shall be borne by the
Company if the Company's counsel renders such an opinion, and up to $500 of such
cost shall be borne by the Company if the holder's counsel is required to render
such opinion), (ii) that the holder or transferee execute and deliver to the
Company an investment letter in form and substance acceptable to the Company and
(iii) that the transferee be an "accredited investor" as defined in Rule 501(a)
promulgated under the Securities Act; provided that no such opinion, letter, or
status as an "accredited investor" shall be required in connection with a
transfer pursuant to Rule 144 under the Securities Act. 

(g) Additional Restrictions on Exercise or Transfer. In no event shall the
holder hereof have the right to exercise any portion of this Warrant for shares
of Common Stock or to dispose of any portion of this Warrant to the extent that
such right to effect such exercise or disposition would result in the holder or
any of its affiliates beneficially owning more than 4.99% of the outstanding
shares of Common Stock. For purposes of this Section 7(g), beneficial ownership
shall be determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended, and Regulation 13D-G thereunder. The restriction
contained in this Section 7(g) may not be altered, amended, deleted or changed
in any manner whatsoever unless the holders of a majority of the outstanding
shares of Common Stock and the holder hereof shall approve, in writing, such
alteration, amendment, deletion or change.

8. Registration Rights. The initial holder of this Warrant (and certain
assignees thereof) is entitled to the benefit of such registration rights in
respect of the Warrant Shares as are set forth in the Registration Rights
Agreement, including the right to assign such rights to certain assignees, as
set forth therein.

9. Notices. Any notices required or permitted to be given under the terms of
this Warrant shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier or by confirmed telecopy, and
shall be effective five days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier, or by
confirmed telecopy, in each case addressed to a party. The addresses for such
communications shall be:



If to the Company:

Merlin Software Technologies International, Inc.
4370 Dominion Street, 3rd Floor
Burnaby, British Columbia
Canada V5G 4L7
Facsimile: (604) 320-7277
Attn:  Chief Executive Officer







with a copy simultaneously transmitted by like means to:

Virgil Z. Hlus
Corporate Finance and Securities Department
Clark, Wilson
800 - 885 West Georgia Street
Vancouver, BC
Canada V6C 3H1
Phone: (604) 891-7707
Facsimile: (604) 687-6314



If to the holder, at such address as such holder shall have provided in writing
to the Company, or at such other address as such holder furnishes by notice
given in accordance with this Section 9;



with a copy simultaneously transmitted by like means to:

Drinker Biddle & Reath LLP
One Logan Square
18th & Cherry Streets
Philadelphia, PA 19103
USA
Facsimile: (215) 988-2757
Attn:  Stephen T. Burdumy, Esq.



10. Governing Law; Jurisdiction. This Warrant shall be governed by and construed
in accordance with the laws of the State of New York. The Company irrevocably
consents to the jurisdiction of the United States federal courts and state
courts located in the County of New York, State of New York in any suit or
proceeding based on or arising under this Warrant and irrevocably agrees that
all claims in respect of such suit or proceeding may be determined in such
courts. The Company irrevocably waives any objection to the laying of venue and
the defense of an inconvenient forum to the maintenance of such suit or
proceeding. The Company further agrees that service of process upon the Company
mailed by certified or registered mail shall be deemed in every respect
effective service of process upon the Company in any such suit or proceeding.
Nothing herein shall affect the holder's right to serve process in any other
manner permitted by law. The Company agrees that a final non-appealable judgment
in any such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.

11. Miscellaneous.

(a) Amendments. Except as provided in Section 7(g) hereof, this Warrant and any
provision hereof may only be amended by an instrument in writing signed by the
Company and the holder hereof.

(b) Descriptive Headings. The descriptive headings of the several Sections of
this Warrant are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof.

(c) Cashless Exercise. This Warrant may be exercised at any time during the
Exercise Period by presentation and surrender of this Warrant to the Company at
its principal executive offices with a written notice of the holder's intention
to effect a cashless exercise, including a calculation of the number of shares
of Common Stock to be issued upon such exercise in accordance with the terms
hereof (a "Cashless Exercise"). In the event of a Cashless Exercise, in lieu of
paying the Exercise Price in cash, the holder shall surrender this Warrant for
that number of shares of Common Stock determined by multiplying the number of
Warrant Shares to which it would otherwise be entitled by a fraction, the
numerator of which shall be the difference between the then current Market Price
of a share of the Common Stock on the date of exercise and the Exercise Price,
and the denominator of which shall be the then current Market Price per share of
Common Stock.

(d) Business Day. For purposes of this Warrant, the term "business day" means
any day, other than a Saturday or Sunday or a day on which banking institutions
in the State of New York are authorized or obligated by law, regulation or
executive order to close. 



IN WITNESS WHEREOF,

the Company has caused this Warrant to be signed by its duly authorized officer.



MERLIN SOFTWARE TECHNOLOGIES
INTERNATIONAL, INC.

By:/s/ Trevor McConnelll
Trevor McConnell, Chief Financial Officer



FORM OF EXERCISE AGREEMENT

(To be Executed by the Holder in order to Exercise the Warrant)



To:



Merlin Software Technologies International, Inc.
4370 Dominion Street, 3rd Floor
Burnaby, British Columbia
Canada V5G 4L7
Facsimile: (604) 320-7277
Attn: Chief Executive Officer



The undersigned hereby irrevocably exercises the right to purchase [ ] shares of
the Common Stock of Merlin Software Technologies International, Inc., a
corporation organized under the laws of the State of Nevada (the "Company"),
evidenced by the attached Warrant, and herewith [makes payment of the Exercise
Price with respect to such shares in full][elects to effect a Cashless Exercise
(as defined in Section 11(c) of such Warrant)], all in accordance with the
conditions and provisions of said Warrant.

The undersigned agrees not to offer, sell, transfer or otherwise dispose of any
Common Stock obtained on exercise of the Warrant, except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any state securities laws.

[ ] The undersigned requests that the Company cause its transfer agent to
electronically transmit the Common Stock issuable pursuant to this Exercise
Agreement to the account of the undersigned or its nominee (which is [ ]) with
DTC through its Deposit Withdrawal Agent Commission System ("DTC Transfer"),
provided that such transfer agent participates in the DTC Fast Automated
Securities Transfer program.

[ ]In lieu of receiving the shares of Common Stock issuable pursuant to this
Exercise Agreement by way of DTC Transfer, the undersigned hereby requests that
the Company cause its transfer agent to issue and deliver to the undersigned
physical certificates representing such shares of Common Stock.

The undersigned requests that a Warrant representing any unexercised portion
hereof be issued, pursuant to the Warrant, in the name of the Holder and
delivered to the undersigned at the address set forth below:



Dated:

Signature of Holder

Name of Holder (Print)

Address:

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth hereinbelow, to:

Name of Assignee

Address

No. of Shares

     



, and hereby irrevocably constitutes and appoints [ ] as agent and
attorney-in-fact to transfer said Warrant on the books of the within-named
corporation, with full power of substitution in the premises.



Dated:

In the presence of

Name:

Signature:

Title of Signing Officer or Agent (if any): 

Address:

Note: The above signature should correspond exactly with the name on the face of
the within Warrant.